Case 9:18-cv-80176-BB Document 237-1 Entered on FLSD Docket 07/03/2019 Page 1 of 4

 

From: Dave Melman.
To: Craig S Wright
Subject: Requested attached,
Date: Friday, 24 June 2011 12:04:57 PM
Attachments: Tullo Trust.odf.ase
Tullo Trust. ndf.tar.asc
Tulip Trust.pdf
Importance: High
Craig,
[ think you are mad and this is risky, but I believe in what we are trying to do.
Respectfully,
Dave Kleiman - http://www.ComputerForensicExaminer.com - hitp:/Avww, DigitalForensicExpert.com
4371 Northlake Blvd 4314
Palm Beach Gardens, FL 33410
$61.310.8801

DEF_00002413
Case 9:18-cv-80176-BB Document 237-1 Entered on FLSD Docket 07/03/2019 Page 2 of 4

To whom it may concern,
ce Dr Craig Wright

| acknowledge the trust and the transfer of Bitcoins to this trust. | have full control of all software
and the keys used to manage bitcain as of this date, Thu 06/09/2011.

It is agreed that:

|, David Kleiman, shall become the trustee for the transfer of the satoshi | have received from Craig
Wright.

No record of this transaction will be filed in the US or Australia.

The transfer is valued at USD 100,000 for Australian Tax purposes.

lacknowledge:

|, Dave Kleiman have received 1,100,111 Bitcoin from Craig Wright (of 51 Cowangarra Rd, Bagnoo,
NSW Australia). At the time of transfer this is valued at around $100,000 USD.

| will form a trust to be managed by at least three people but not more than seven at any time.
All Bitcoin will be returned to Dr Wright on Jan 01* 2020.

The return will be in the form of a return of control of a company to Dr Wright. The company and
trust will be managed and held in the Seychelles. This will be designated by “Tulips” and the trading
that was noted to have not been a bubble but

No record of this arrangement will be made public at any time.

Dr Wright has noted that he is facing bankruptcy due to the following and that he understands
moving assets (at value) in a manner that he cannot access may be a breach of Australian law if he
fails to provide information on these assets, This would be in the event of an insolvency.

Dr Wright has noted that he has agreed to forgo other assets to maintain these assets and has
agreed with his wife, Ms Lynn Wright that they he will maintain the Bitcoin at the expense of all
other assets he may have a right to.

The trust MUST hold a balance of at least 100,000 Bitcoin at transfer to Or Wright in 2020 and all
means to ensure this will be followed.

Dr Wright MAY request a loan of Bitcoin for the following reasons (and no others):

e Furthering research into peer to peer systems, {Pv6 and Bitcoin
@ Commercial activities that enhance the value and position of Bitcoin.

In all events, all transactions in loaned funds will be concluded outside of Australia and the USA until
and unless a clear and acceptable path to the recognition of Bitcoin as currency has occurred.

The trust will be accessible by two (2) of five keys of which the following are to always be
incorporated into this (by PGP fingerprint):

@ 5GEC 672A 6B67 266A 5E21 1514 AODA OEB2 E545 EB7B
e DBB7 £697 59EF D7FE EB4C F518 4FF1 CFEB C941 FE6D

DEF_00002414
Case 9:18-cv-80176-BB Document 237-1 Entered on FLSD Docket 07/03/2019 Page 3 of 4

e OAC1 8AFE 1F8D 3512 BE15 6909 B18B BF41 1F55 6274
e DE4E FCA3 E1AB 9E41 CE96 CECB 18CO 9E86 SECS 48A1

Another party will be selected without Dr Wright’s knowledge.
The following conditions are applicable at all times:

e = ff Or Wright should die before 2020, the entire minus an amount noted below value and
trust holdings are to be transferred to Ramona Watts (Sydney Australia, born Oct 30" 1970).

«= If should die, Dr Wright will be retuned shares in the Tulip trust and company 15 months
after my death at his discretion.

¢ The amount not included to be sent to Ramona Watts will be used to show the “lies and
fraud perpetrated by Adam Westwoad of the Australian Tax Office against Or Wright”

@ The last condition is listed as a direct quote of Or Wright who has specified against my advice
that he requires this line to be included.

{ lastly acknowledge that | will not divulge the identity of the Key with |D C941FE6D nor of the origins
of the satoshin@gmx.com email.

Respectfully,

Dave Kleiman - http://www.ComputerForensicExaminer.com -
http://www. DigitalForensicExpert.com

4371 Northlake Blvd #314
Palm Beach Gardens, FL 33410
561.310.8801

DEF_00002415
Case 9:18-cv-80176-BB Document 237-1 Entered on FLSD Docket 07/03/2019 Page 4 of 4

File: C:\Users\CRAIG~1,.WRI\AppData\Local\Temp\Rar$DIa0.781\Tulip Trust.pdf.as
ic §6©.15/06/2011, 1:58:25 PM

 

i BEGIN PGP SIGNATURE-----
Version: GnuPG v2

iQGcBAABAgAGBQJN+BHBAAOJEKDaDrL1lRet 74BwL/4T/ifGU0VVIPV65474MNwu5
9rqhcgS40xKlwdi oBGTvwVOTCC2HnfkVeldUL1WetGkkl IwrjuRz+P+FObYA7K5/
QieV1WQ0XGr/sgujaAp6IgFLbnH5shyCGwp50m1mES32ehj]D1M11aAVi+1g6kY£x
L3Rv 9uvGqZVH61 8NYBtCwVUbASTobI PZmB7 WVUgqme tuufAPgwpSeARKVDv3UFCTW
yUp/ /bO£PDhUKT9IgB3pF8 FHZVd+Wbsol 4bUhUG52Z3 1tds4p3C8J1RE48BEaTOWg
spOATHWJ6fi/6FNx7DsoXBds6sdCj yzNw387ADhQOXkpXDUebn7U3MA/z9jITRISA
UPTFD4 9t50zqsL3y5s0/ 40KQUHWLIM4h£DrTBWMr fReGkwdyTu0rcNxKOn6sOLpb
DMoJjCZ7skPubeV6X8xCSmHPpNPVg6QOLj 4 48 9CNNeHOA 3YY+so2mCaMDXtp/h364
frTSI8TTgqddCécjqv7C6YgeXL6FM63GTCAgsO0ybHw==

=cW/6

<a> END PGP SIGNATURE-----

 

Page: 1

CONFIDENTIAL DEF_00002416

 
